Citation Nr: 0001447	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
June 1946.  The appellant is the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, that denied the 
appellant's claim for entitlement to service connection for 
the cause of her husband's death.


FINDINGS OF FACT
 
1.  The veteran died in June 1996 at the age of sixty-nine.  
Per the certificate of death, the cause of death was listed 
as cancer of the lung.

2.  Medical records do not demonstrate the presence of a 
pulmonary disorder, to include lung cancer, either in service 
or within one year following separation from service.

3.  The medical evidence does not demonstrate a nexus between 
the veteran's death and active military service.

4.  Medical evidence has not been proffered etiologically 
linking the veteran's lung cancer or his death with exposure 
to asbestos.



CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. §§ 
1101, 1110, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.303 (1999);  Edenfield v. Brown, 8 Vet. App. 284 (1995) (en 
banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the veteran's death, he was not in receipt of 
VA benefits. After his death in June 1996, the appellant 
submitted an application for dependency and indemnity 
compensation.  She has contended that her husband's death was 
due to inservice exposure to asbestos.  She claims that this 
exposure occurred when he was in the US Navy and that this 
exposure caused him to develop lung cancer.  Despite her 
contentions, the RO has denied her request for service 
connection for the cause of her husband's death and she has 
appealed to the Board for review.

The surviving spouse of a veteran who has died from a 
service-connected disability (or disability that should have 
been service-connected during his or her lifetime) may be 
entitled to receive dependency and indemnity compensation 
[DIC].  38 U.S.C.A. § 1310 (West 1991 & Supp. 1999).  "The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a) (1999).  
Additionally, the appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities ". . . contributed 
substantially or materially" to cause death; "that [they] 

combined to cause death; that [they] aided or lent assistance 
to the production of death."  See 38 C.F.R. § 3.312(c)(1) 
(1999). However, service- connected disabilities of a ". . . 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions" will 
not be held to have contributed to death resulting primarily 
from some other cause.  38 C.F.R. § 3.312(c)(2) (1999).

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

As in any claim, the threshold question to be answered at the 
onset of the claim is whether a well-grounded claim has been 
submitted.  A well-grounded claim is one that is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim.

Also, evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where such assertions are 
inherently incredible or when the fact asserted is beyond the 

competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  Additionally, where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded requirement of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999); where the determinative issue does 
not require medical expertise, lay testimony itself may 
suffice.  Caluza v. Brown, 7 Vet. App. 498 (1995);  Lathan v. 
Brown, 7 Vet. App. 359 (1995).  If a particular claim is not 
well grounded, then the appeal fails and there is no further 
duty to assist the appellant in developing facts pertinent to 
the claim. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999). 

The Certificate of Death submitted by the appellant indicates 
that the veteran passed away on June 8, 1996, at the age of 
sixty-nine.  The immediate cause of death was listed as lung 
cancer.  There were no underlying causes given and an autopsy 
was not performed.  At the time of his death, he was 
diagnosed with adenocarcinoma of the lung.  The appellant 
contends that the veteran's adenocarcinoma of the lung was 
caused by asbestos exposure. 

Service medical records are silent for any diagnosis, 
treatment, or complaints of lung cancer or any other 
pulmonary disease or injury.  A May 1946 radiographic report 
indicates that the veteran's lungs were clear.  Similarly, a 
June 1946 separation examination report indicates that his 
respiratory system was normal.  A June 1946 photofluorgram of 
the veteran's chests was negative and no defects were notes.  
Based on the evidence set forth above, the Board finds that a 
pulmonary disability is not shown in service, nor was lung 
cancer shown to a compensable degree within one year after 
separation from service.  

The Board notes that service connection may be established 
for cause of death resulting from a disability that has not 
been clearly shown in service where a relationship or 
connection between the disability resulting in the veteran's 
death and 

a disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  However, 
the evidence does not show that there is such a relationship 
between the veteran's lung cancer and his active military 
service.  

A statement dated in August 1949 from a private physician 
indicates that the veteran was treated in December 1946 for 
pneumonia.  Post service VA medical records show that the 
veteran was admitted to a VA medical center (VAMC) in April 
1949 with a history of spontaneous shortness of breath with 
pain in his right shoulder for five days prior to admission.  
Diagnoses of pneumothorax, spontaneous, right lung, recovered 
and fibrosis, pulmonary, second anterior interspace, right, 
were rendered. 

Post service medical records are silent for any other 
treatment, complaint, or diagnosis of a pulmonary disease or 
disorder until July 1979, when the veteran was treated for 
chronic pulmonary obstructive disease (COPD).   On a July 
1980 application for disability benefits, the veteran 
indicated that he had a history of emphysema.  He indicated 
that he was not certain the exact date his disability began, 
but gave a possible duration of 20 years.  He also indicated 
that he was first treated for this disability in July 1979.  

A November 1980 statement from Russell M. Stewart III, a 
private physician, indicates that the veteran had a 38-year 
history of smoking up to three packs of cigarettes daily.  
Dr. Stewart diagnosed obstructive airways disease, related to 
smoking, probably predominately emphysema.  Subsequent 
medical records show continuing treatment and complaints of 
emphysema and COPD; however, the medical records are silent 
for an etiology of these disabilities.  Similarly, the 
medical records do not indicate that either his emphysema or 
his COPD was etiologically related to his active military 
service.   


Post service private medical records indicate that a mass was 
found in the veteran's lung in September 1994.  Subsequent 
treatment, including a November 1994 lobectomy, indicated 
that the mass represented adenocarcinoma of the lung.  
Treatment records subsequent to the diagnosis of this lung 
cancer do not indicate an etiology of this adenocarcinoma.   

At an October 1998 hearing before an RO hearing officer, the 
appellant indicated that the veteran had told her that he 
"worked on pipes" and "worked where they had ropes" during 
his active service.  When asked if there was a report of 
anything else found beside lung cancer after the veteran's 
lobectomy, the appellant replied, "no."  The appellant was 
uncertain as to whether a report was made that would indicate 
that asbestosis was discovered during the veteran's treatment 
for lung cancer. 

To file a well-grounded claim, the appellant must submit 
supporting evidence that would justify the belief that the 
veteran's death from lung cancer was etiologically related to 
or caused by his military service.  The service medical 
records do not show a diagnosis of or treatment for a lung 
disability due to or caused by exposure to asbestos.  
Moreover, the medical treatment records do that show that any 
health care professional has linked the veteran's lung 
cancer, or any other lung disorder, to his active service.  
On the contrary, his private physician indicated that his 
COPD and emphysema were secondary to his long-standing 
history of cigarette use. 

While the appellant maintains that the submitted medical 
records prove that her husband's lung cancer was asbestos-
related, the records do not.  They do not state that the 
veteran had an asbestos-related condition; they do not link 
his lung cancer with asbestos; and they do not show that the 
veteran's death was due to a condition secondary to exposure 
to asbestos.   The appellant has only offered her lay opinion 
concerning her husband's condition and his subsequent death.  
Undoubtedly, the 

appellant is sincere in her belief that the veteran's lung 
condition was related to his service and exposure to 
asbestos; yet, she is not qualified as a layperson to offer 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Mere contentions of the appellant, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate the veteran's death or any conditions he 
suffered from while he was alive with a condition possibly 
suffered from while in service, or the veteran's service in 
general, do not constitute a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993). 

Likewise, the evidence does not demonstrate that a claim for 
service connection for the cause of the veteran's death, 
separate and distinct from any allegation that it was 
etiologically related to inservice asbestos exposure, would 
be well grounded.  Under Caluza, supra, a claim for service 
connection is well grounded when it is currently manifested 
(that is, was manifested at the time of death and/or was the 
cause of death), was present during service, and a nexus is 
shown between the current and inservice disabilities.  In the 
instant case, it must be reiterated that, while lung cancer 
could be said to have been "currently" manifested, no 
pulmonary disorder of any kind was shown to have been present 
either during service, or during the one-year period 
following service (with reference to lung cancer).  Moreover, 
the evidence does not demonstrate that any nexus has been 
deemed to exist between the veteran's fatal lung cancer and 
his service.  

In brief, the evidence does not show that a claim for service 
connection for the cause of the veteran's death is well 
grounded, see Caluza, supra, nor does it specifically show 
that allegations that his death was the consequence of 
inservice asbestos exposure are well grounded, see Tirpak, 
supra.   



ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to exposure to 
asbestos, is denied.




		
	M. S. SIEGEL 
	Acting Member, Board of Veterans' Appeals



 

